IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                             No. 99-41440
                                           Summary Calendar



RENE PERALES,

                                                                                       Petitioner-
Appellant,

                                                  versus

N.L. CONNER, Warden at
Federal Correctional Institution,
Texarkana,

                                                                                      Respondent-
Appellee.

                          ---------------------------------------------------------
                            Appeal from the United States District Court
                                    for the Eastern District of Texas
                                        USDC No. 5:98-CV-372
                          ---------------------------------------------------------
                                           September 28, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       Rene Perales appeals the district court’s denial of his 28 U.S.C. § 2241 petition. He has failed

to show that the district court erred in denying his petition. Perales has no due process right in his

custodial classification. Wilson v. Budney, 976 F.2d 957, 958 (5th Cir. 1992). There is no indication

that prison officials abused their discretion in classifying Perales. See McCord v. Maggio, 910 F.2d

1248, 1250 (5th Cir. 1990). Finally, he has failed to show that two or more classifications of similarly

situated persons were treated differently and has thus failed to show an equal protection violation.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 99-41440
                                             -2-

See Stefanoff v. Hays County, 154 F.3d 523, 525-26 (5th Cir. 1998). Because Perales has failed to

show that the district court erred in denying his petition, the judgment of that court is AFFIRMED.